Citation Nr: 0534286	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  96-43 386	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to a higher initial disability rating for 
service-connected low back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from June 1986 to June 
1994.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 1995 rating decision of the Atlanta, 
Georgia Regional Office (RO) of the United States Department 
of Veterans Affairs (VA).  In that decision, the RO granted 
service connection for a low back disability, and assigned a 
disability rating of 10 percent.  In an August 1995 rating 
decision, the RO increased the rating for the low back 
disability from 10 percent to 20 percent.  The United States 
Court of Appeals for Veterans Claims (Court) has held that a 
"decision awarding a higher rating, but less than the 
maximum available benefit...does not...abrogate the pending 
appeal..."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, the veteran has a continuing appeal of the rating 
assigned for the low back disability.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  From June 13, 1994 to October 19, 2005, the veteran's 
lumbosacral strain and disc disease was manifested by low 
back pain, no more than moderate limitation of flexion and 
lateral bending, and intermittent radiation of back pain into 
the legs, without listing of the spine to the side.

3.  From October 20, 2005, the veteran's lumbosacral strain 
and disc disease has been manifested by incapacitating 
episodes with a total duration of at least six weeks over a 
twelve month period.




CONCLUSIONS OF LAW

1.  From June 13, 1994 to October 19, 2005, the veteran's 
lumbosacral strain and disc disease did not meet the criteria 
for a disability rating in excess of 20 percent.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5293, 5295 (2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003); 38 C.F.R. §§ 3.159, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 
(2005).

2.  From October 20, 2005, the veteran's lumbosacral strain 
and disc disease have met the criteria for a 60 percent 
disability rating.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 
38 C.F.R. §§ 3.159, 4.2, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5237, 5243 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. § 5100 et seq. (West 2002)), expanded VA's duty 
to notify claimants regarding the development of evidence 
relevant to their claims, and enhanced VA's duty to assist 
claimants in developing evidence pertinent to their claims.  
Regulations implementing the VCAA were published at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

In this case, the Board finds that VA has fulfilled its 
duties under the VCAA.  Written notice provided in May 2003 
fulfills the requirements under the VCAA to notify the 
veteran regarding the development of relevant evidence, 
including the requirement to notify the veteran to submit all 
pertinent evidence in his possession.  VA has conducted all 
appropriate development of evidence relevant to this case, 
and has secured all available pertinent evidence.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005).

In this case, VA issued the May 2003 VCAA letter after the 
initial adverse rating decision of February 2005.  VA 
followed proper procedures, however, in subsequent actions.  
The RO provided the required notice in May 2003.  In October 
2005, the veteran had a Travel Board hearing at the RO before 
the undersigned Veterans Law Judge.  The veteran has had a 
meaningful opportunity to participate in the processing of 
her claim.  To the extent that VA has failed to fulfill any 
duty to notify and assist the veteran, the Board finds such 
error to be harmless error that would not reasonably affect 
the outcome of the case.

Rating for Low Back Disability

Soon after her separation from service in 1994, the veteran 
submitted a claim for service-connection and compensation for 
several conditions, including a low back disability.  In a 
February 1995 rating decision, the RO granted service 
connection for the low back disability, and assigned a 
disability rating of 10 percent.  The veteran appealed that 
rating.  In an August 1995 rating decision, the RO increased 
the rating for the low back disability to 20 percent.  In 
November 1995 and April 1996 letters, the veteran indicated 
that she was continuing the appeal of the low back rating, 
and was seeking a rating higher than 20 percent.

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2004).  
Separate rating codes identify the various disabilities.  
38 C.F.R. Part 4.  An evaluation of the level of disability 
present also includes consideration of the veteran's ability 
to engage in ordinary activities, including employment, and 
the effect of symptoms on the functional abilities.  
38 C.F.R. § 4.10.  Where there is a question as to which of 
two ratings shall be applied, the higher rating will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In determining the current level of impairment, the 
disability must be considered in the context of the whole 
recorded history, including service medical records.  
38 C.F.R. § 4.2.  The Court held in Francisco v. Brown, 7 
Vet. App. 55, 58 (1994), that "[c]ompensation for service-
connected injury is limited to those claims which show 
present disability," and held: "Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary importance."  Subsequently, the 
Court has held that the above rule is not applicable to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  At 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).

In this case, the veteran appealed the initial disability 
rating that the RO assigned for the low back disability.  The 
Board will consider the evidence for the entire period since 
the effective date of the grant of service connection, and 
will consider whether staged ratings are warranted.

When evaluation of a musculoskeletal disability is based on 
limitation of motion, VA regulations provide, and the Court 
has emphasized, that evaluation must include consideration of 
impairment of function due to such factors as pain on motion, 
weakened movement, excess fatigability, diminished endurance, 
or incoordination.  38 C.F.R. §§ 4.40, 4.45, 4.59; see DeLuca 
v. Brown, 8 Vet. App. 202 (1995).

The RO has described the veteran's service-connected low back 
disability as residuals of low back injury, with lumbar 
strain, disc disease, and lower extremity radiculopathy.  The 
criteria for rating disabilities of the spine, including 
lumbosacral strain and intervertebral disc syndrome, changed 
two times during the course of this appeal, in September 2002 
and September 2003.  For the period prior to the effective 
dates of both revisions, the Board will apply the earlier 
version of the rating criteria.  Thereafter, the Board will 
apply the new regulation.  Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003).

Prior to a September 2003 revision, the criteria for 
evaluating lumbosacral strain were as follows:

Severe; with listing of whole spine to 
opposite side, positive Goldthwaite's 
sign, marked limitation of forward 
bending in standing position, loss of 
lateral motion with osteo-arthritic 
changes, or narrowing or irregularity of 
joint space, or some of the above with 
abnormal mobility on forced motion  
............ 40 percent

With muscle spasm on extreme forward 
bending, loss of lateral spine motion, 
unilateral, in standing position
   ........................................................ 20 
percent

With characteristic pain on motion  
............... 10 percent

With slight subjective symptoms only  
............ 0 percent

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).



Effective September 26, 2003, lumbosacral strain is evaluated 
under a General Rating Formula for Diseases and Injuries of 
the Spine.  38 C.F.R. § 4.71a (2004).  Under that Formula, a 
spine disorder is rated with or without pain, radiating pain, 
stiffness or aching.  The criteria for evaluating a disorder 
of the thoracolumbar spine under the Formula are as follows:

Unfavorable ankylosis of the entire spine  
... 100 percent

Unfavorable ankylosis of the entire 
thoracolumbar spine
   ..................................................... 50 percent

Forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar 
spine  
..................................... 40 
percent

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, the combined 
range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, 
muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal 
spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis  
................ 20 percent

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, combined 
range of motion of the thoracolumbar 
spine greater than 120 degrees but not 
greater than 235 degrees; or, muscle 
spasm, guarding, or localized tenderness 
not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral 
body fracture with loss of 50 percent or 
more of the height  ................... 
10 percent

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): For VA compensation purposes, 
normal forward flexion of the 
thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees.  The combined range of motion 
refers to the sum of the range of forward 
flexion, extension, left and right 
lateral flexion, and left and right 
rotation.  The normal combined range of 
motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for 
each component of spinal motion provided 
in this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Id.

Prior to either the September 2002 revision or the September 
2003 revision, intervertebral disc syndrome was evaluated as 
follows:

Pronounced; with persistent symptoms 
compatible with sciatic neuropathy with 
characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site 
of diseased disc, little intermittent 
relief  .......................... 60 
percent

Severe; recurring attacks, with 
intermittent relief
   ....................................................... 40 percent

Moderate; recurring attacks  .................... 20 
percent

Mild  ................................................ 10 percent

Postoperative, cured  .............................. 0 
percent

38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).

Effective September 23, 2002, the criteria for evaluating 
intervertebral disc syndrome were revised to the following:

Evaluate intervertebral disc syndrome 
(preoperatively or postoperatively) 
either on the total duration of 
incapacitating episodes over the past 12 
months or by combining under 38 C.F.R. 
§ 4.25 separate evaluations of its 
chronic orthopedic and neurologic 
manifestations along with evaluations for 
all other disabilities, whichever method 
results in the higher evaluation.

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months
   ..................................................... 60 percent

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months  
.........................................
..... 40 percent

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months  
.........................................
..... 20 percent

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months  
.........................................
..... 10 percent

Note (1): For purposes of evaluations 
under 5243, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician.  
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

38 C.F.R. § 4.71a, Diagnostic Code 5243 (2003), as corrected 
and amended by 69 Fed. Reg. 32,449 (2004).

Effective September 26, 2003, intervertebral disc syndrome is 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under 38 C.F.R. § 4.25.  
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2004).  The rating 
criteria for an intervertebral disc syndrome based on 
incapacitating episodes are the same as the criteria under 
Diagnostic Code 5293 under the 2003 version of the rating 
schedule.

The veteran's service medical records show treatment on a 
number of occasions, from 1988 to 1994, for low back pain.  
The treatment notes reflect low back strain following a motor 
vehicle accident in July 1991, low back pain following a fall 
on ice in January 1993, and chronic low back pain on other 
occasions.  In a January 1994 medical history, the veteran 
reported a history of low back pain associated with a 
pregnancy and childbirth in 1988 and 1989, the 1991 motor 
vehicle accident in 1991, and the January 1993 fall.

After service, in September 1994, the veteran received six 
days of inpatient treatment for low back sprain at VA Medical 
Center.  Following a hard sneezing spell, she had low back 
pain radiating into both legs.  A CT scan of her lumbosacral 
spine revealed mild disc bulging at L4-L5 and mild disc 
herniation at L5-S1.

On VA medical examination in November 1994, the veteran 
reported bouts of low back pain, with radiation of pain into 
the legs.  She stated that the back pain interfered with 
sleep.  She related concern that her back pain might affect 
her in the office job that she had recently begun.  On 
examination, the low back was not tender to palpation.  There 
was no paralumbar muscle spasm.  The straight leg raising 
test was negative.  Flexion of the lumbar spine was limited 
to 65 degrees, and left lateral bending was limited to 15 
degrees without pain.  X-rays showed increased lordosis of 
the lumbar spine.

VA outpatient treatment notes from March 1995 reflect the 
veteran's report that she continued to have bouts of low back 
pain.  In April 1995, she was seen with acute exacerbation of 
chronic low back pain.  The treating practitioner noted 
tenderness from L4 to S1, and straight leg raising positive 
for pain at 60 to 70 degrees bilaterally.  Treatment included 
medication and use of a back brace.

In a vocational assessment performed in September 1995, the 
veteran indicated concern that she could not obtain 
employment because of her back problems.  She related that 
severe low back problems and severe sinus problems might 
affect her in performing a job.  She reported that she had 
limitations on prolonged sitting, standing, or walking.  The 
assessor concluded that the veteran could perform light to 
medium work.

In September 1995, a pre-employment examination performed for 
the United States Postal Service noted impairment of the 
veteran's feet and low back.  The Postal Service informed the 
veteran that she was medically unsuitable for employment as a 
postal carrier because of restrictions on her capacity for 
prolonged standing and walking, and lifting substantial 
weights.

In November 1995, an x-ray of the veteran's lumbosacral spine 
taken at a VA facility showed spondyloarthritic changes.  
February 1996 VA outpatient treatment notes showed 
lumbosacral tenderness and hamstring tightness, with straight 
leg raising negative.  The treating practitioner referred the 
veteran for physical therapy.

The veteran had an examination in March 1996 for National 
Guard service.  She reported severe low back pain.  The 
examiner noted increased lordotic curvature.  There were no 
spasms on examination.  Range of motion was limited to 15 
degrees secondary to pain.  Straight leg raising was positive 
bilaterally.  In May 1996, the National Guard found that she 
was medically unfit for retention.

On VA examination in May 1996, the veteran reported constant 
low back pain.  She stated that the back pain kept her from 
sleeping.  She indicated that she could not bend or lift, as 
such actions would produce increased low back pain and pain 
radiating down both legs.  She reported chronic weakness, but 
no numbness, in her lower extremities.  She related that her 
low back pain also worsened with prolonged sitting, standing, 
or walking.  The ranges of motion of the lumbar spine were to 
60 degrees of flexion, with pain, 10 degrees of extension, 
with pain, lateral bending to 20 degrees bilaterally, and 
rotation of 20 degrees bilaterally.  There was pain with 
straight leg raising at 20 degrees bilaterally.

In a July 1996 statement, the veteran wrote that she had been 
turned down for several jobs because of her physical 
limitations due to her low back problems.  She indicated that 
she took pain medication constantly.  She related that her 
low back disorder often incapacitated her for a week at a 
time.

VA outpatient treatment notes from July 1996 reflect 
exacerbation of chronic low back pain.  The veteran reported 
constant back pain with intermittent radiation into both 
thighs.  The examiner noted lumbosacral tenderness, pain on 
flexion and extension, and a diminished range of flexion due 
to pain.

On VA examination in September 1997, the veteran reported low 
back pain radiating into both legs.  She indicated that she 
was not employed at that time, but was studying to become a 
special education teacher.  The examiner noted that the 
veteran's posture and gait were slightly bent forward, and 
that she had a mild bilateral limp.  The examiner found 
paralumbar muscle spasms.  Straight leg raising produced pain 
at 30 degrees bilaterally.  There was some decrease in 
strength of the left leg.  The range of motion of the low 
back was limited to 65 degrees of flexion, with pain, 30 
degrees of lateral bending to each side, with pain on bending 
to the right, and 35 degrees of rotation to each side.  There 
was decreased knee jerk reflex on the left.  The lumbar spine 
reportedly appeared normal on x-ray.

VA outpatient treatment notes from 2000 reflect ongoing 
medication for back pain.  In June 2003, the veteran reported 
that she had dull low back pain at all times, despite 
medication.  She stated that the pain radiated into the right 
leg.  She indicated that the pain was worse with activity, 
and that it interfered with her ability to work.  An examiner 
found that the veteran had limited flexion of the lumbar 
spine due to pain.  Straight leg raising was positive on the 
right.  In November 2003, x-rays showed degenerative changes 
in the lumbosacral spine, and narrowing at L5-S1.

On VA examination in January 2004, the veteran reported that 
she was unemployed because of her low back pain.  She stated 
that the back pain radiated into both legs. She indicated 
that the pain was worst late at night, and that she had 
stiffness in the mornings.  She stated that she had increased 
pain with prolonged sitting, improved by moving around.  She 
reported that she wore a back brace during daytime 
activities.  She related that anti-inflammatory medication 
for her back disorder made her sleepy, impairing 
concentration on tasks.  She denied having flare-up episodes 
that required constant bedrest.  On examination, the range of 
the lumbar spine was to 90 degrees of flexion, with pain, 25 
degrees of extension, with pain, 35 degrees of bending to 
each side, and 80 degrees of rotation to each side.  Straight 
leg raising was negative.  An EMG showed herniation of the 
L4-L5 disc.  The examiner expressed the opinion that the 
veteran was employable, but should work in a job that allowed 
for movement between sitting and standing positions.

In an October 2005 hearing before the undersigned Veterans 
Law Judge, the veteran reported that she had daily strong low 
back pain.  She stated that she took pain and muscle relaxant 
medications daily.  She reported that at least three times a 
month she had flare-ups of more severe back pain and pain 
radiating down her legs.  She stated that her back locked up 
at least two times a month, and that she was unable to get 
out of bed when her back locked up.  She stated that she had 
worked since February 2005 in an office job, and that she had 
informed her employer from the beginning of the job of her 
limitations due to the back problem.  She indicated that 
flare-ups of back symptoms made her unable to go to work, and 
caused her to miss at least one, and to up two weeks of work 
per month.  She reported that she had periods of required 
bedrest due to flare-ups.  She indicated that the bedrest 
periods lasted seven to ten days, and that she had required 
four periods of bedrest between January 2005 and October 
2005.

The manifestations of the veteran's low back disability do 
not appear to warrant a rating in excess of 20 percent under 
the criteria that were in effect from the veteran's 
separation from service in 1994 through the rating schedule 
revisions of 2002 and 2003.  With regard to the rating 
criteria for lumbosacral strain, there is no indication that 
the veteran's spine listed to the opposite side.  Straight 
leg raising was negative on some examinations and positive on 
others.  On most measurements there was flexion of the lumbar 
spine to 60 to 65 degrees, a range that is limited but not 
markedly limited.  Lateral motion was slightly to moderately 
limited.  There was not clear evidence of narrowing or 
abnormality of a joint space, nor of abnormal mobility on 
forced motion.  The veteran's intervertebral disc syndrome 
was manifested by radiation of pain into the legs, but those 
symptoms were intermittent, rather than persistent with only 
intermittent relief.

Even after the lumbosacral strain and intervertebral disc 
syndrome rating criteria changed in 2002 and 2003, the 
evidence did not immediately show low back manifestations 
that would warrant a rating higher than 20 percent.  Flexion 
of the thoracolumbar spine was not found to be limited to 30 
degrees or less.  In 1996, the veteran had reported week long 
periods of incapacitation due to low back problems, but on 
examination in January 2004 she denied having periods in 
which bedrest was required.

There is evidence that the veteran's low back disability 
produced pain on motion and diminished endurance.  But those 
factors are not shown to impair the function of the veteran's 
back to an extent equivalent to much more severe limitation 
of motion.

In the October 2005 hearing, the veteran reported multiple 
periods of incapacitation during 2005, following her return 
to employment.  She reported four incapacitating episodes 
lasting seven to ten days each, from January through October 
2005.  That total duration of 28 to 40 days over a ten month 
period is equivalent to 34 to 48 days, or nearly five to 
nearly seven weeks, over a twelve month period.  The hearing 
testimony provides credible evidence of periods of 
incapacitation that warrant a 60 percent rating under the 
revised criteria.  That evidence supports a grant of a 60 
percent rating from October 20, 2005, the date of the 
hearing.

In order to accord justice in an exceptional case, where the 
standards of the rating schedule are found to be inadequate 
to evaluate a disability, the RO is authorized to refer the 
case to the VA Chief Benefits Director or the Director of the 
VA Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1) (2005).  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture, with such related factors as marked interference 
with employment or frequent periods of hospitalization, as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  

The Board has reviewed the record with these mandates in 
mind.  The veteran has not required frequent hospitalizations 
for her low back disability.  There is evidence that her low 
back impairment interferes with potential and actual 
employment.  Until the October 2005 hearing, however, there 
was not clear evidence showing interference with employment 
that reached a marked level.  The 60 percent rating granted 
in this decision adequately addresses the employment 
interference from that point forward.  Thus, the Board finds 
that there are not exceptional factors that render 
application of the regular schedular criteria impractical.  
Therefore, it is not necessary to refer the case to the 
appropriate official for consideration of an extraschedular 
rating.


ORDER

From June 13, 1994 to October 19, 2005, a disability rating 
in excess of 20 percent for lumbosacral strain and disc 
disease is denied.

From October 20, 2005, a 60 percent rating for lumbosacral 
strain and disc disease is granted, subject to the laws and 
regulations controlling the disbursement of monetary 
benefits.




____________________________________________
WARREN W. RICE, JR.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


